Citation Nr: 1545887	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for heart disease, as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, including service in the Republic of Vietnam, and on active duty from June 1971 until April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claim for service connection for coronary artery disease was originally denied in an unappealed October 2002 rating decision, and again in an unappealed August 2009 rating decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The Board notes that, "[w]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  See Routen v. West, 142 F.3d 1434, 1441, citing Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

On his October 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claim.  This hearing was scheduled for August 1, 2014.  Prior to the hearing, the Veteran cancelled the hearing.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In January 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that an unappealed August 2009 rating decision denied service connection for hypertension.  The Veteran has not submitted an application to reopen such a claim.  Therefore, the Board's analysis of service connection for ischemic heart disease pertaining to chronic disease regulations will not include consideration of hypertension, which is deemed a form of cardiovascular-renal disease under those regulations.  See 38 C.F.R. § 3.309(a)(2015).


FINDINGS OF FACT

1.  Heart disease was not manifest during service or within one year of separation from service.

2.  A current heart disease disability is not shown.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by service, and cardiovascular-renal disease may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Disability due to heart disease is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2010.  The claim was last adjudicated in August 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Pursuant to Board remand, VA afforded the Veteran a medical examination in July 2015, and it obtained a medical etiological opinion with respect to whether the Veteran has had a current ischemic heart disease disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the Board remand directives indicated the VA examination should be completed by a cardiologist, and the July 2015 VA examination was performed by a medical doctor who does not appear to be a cardiologist, the Board finds that, nonetheless, there is substantial compliance with the remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this regard, the Board finds that a medical doctor is an appropriate medical professional to render the medical opinion that has been provided in this case under the facts presented here, especially in light of the lack of symptomatology.  

As to other remand directives, Social Security Administration records have been associated with the file.  Additionally, VA treatment records from the Huntington and Lexington VA Medical Centers have also been associated with the file.  Therefore, based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that he suffered a heart attack in 1993 or 1994, and thus has an ischemic heart disease disability related to exposure to herbicides.  Alternatively, he asserts that his claimed ischemic heart disease is secondary to diabetes mellitus.  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Certain diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  

In this case, the Veteran's service records verify his service in the Republic of Vietnam.  Accordingly, if the Veteran has a current diagnosis of ischemic heart disease, service connection will be presumed.  On the other hand, if the Veteran does not have a current diagnosis of ischemic heart disease, service connection fails on the basis of the herbicide presumption and on direct and secondary bases.  Thus, the Board initially focuses on the presence of a current disability.

The Veteran's service treatment records show that in January 1970, the Veteran was treated for pain in the chest and a productive cough, which was diagnosed as bronchitis.  March 1970 and June 1971 examinations were normal for the heart.

In August 1971, the Veteran complained of chest pain for one week with shortness of breath to mid-sternum after physical training.  It was also noted that the complained of a productive cough.  The impression was anxiety and Robitussin was recommended.  A November 1971 medical examination showed the heart was normal.  In January 1972, the Veteran complained of worsening chest pains.  Chest X-ray, electrocardiogram, and blood work were all normal.  The impression was anterior chest wall pain, and old histoplasmosis, inactive.  It was also noted that the chest pain was pleuritic.

An April 1974 separation examination found the heart to be normal.  Although the examination report notes that the Veteran was "released from his unit without the benefit of further studies for item number 46 [chest] X-ray," a history of histoplasmosis was noted next to the "lungs and chest" item of the report.

Post-service, in January 1993, the Veteran presented to a hospital emergency room complaining of five minutes of severe anterior chest pain and a heavy sensation radiating to the shoulder and the upper arm.  There was no nausea, vomiting or diaphoresis.  The emergency room record indicates the Veteran was still having some chest tightness when he arrived and he was given some nitroglycerin with relief.  The record further notes that there was no shortness of breath, no dysuria, and no paralysis or paresthesias.  The physical examination showed the heart to have regular rate and rhythm without murmur.  The recorded blood pressure was 102/106.  The diagnosis was "[r]ule out unstable angina," and the plan was transdermal nitrates, close observation on telemetry, and possible stress test.  A January 1993 chest X-ray noted the heart size and pulmonary vasculature were within normal limits.  The record also noted a history that was "strongly positive for cardiac disease."

A September 1998 private medical center record indicates a history of myocardial infarction.  Private treatment records for February 2002 are of record.  They show the Veteran denied a history of heart murmur and heart attacks.  The records also note that in response to a radiologist note about a few small, old infarctions, a private treating provider looked at chest an x-ray, which demonstrated no acute cardiopulmonary disease, other than a small nodule in the lungs. 

The September 2002 VA examination report notes that the Veteran had an episode of high blood pressure in 1994, and upon admission to the hospital, he was told he had a heart attack.  The VA examiner states that a subsequent cardiac stress test was negative, and that the Veteran had no angioplasty surgery or stent, and his hypertension was brought under control at the time. The examiner further reports that since this episode of hypertension and questionable myocardial infarction, the Veteran has had no chest pain or dyspnea on exertion.  The Veteran reported that he can ride a bicycle for three miles a day and he can walk 2-3 miles a day.  Physical examination revealed that heart sounds were regular and no murmurs were heard. The examiner assessed arteriosclerotic coronary vascular disease by history, with an electrocardiogram (EKG or ECG) and a cardiac stress test to be performed.  A September 2002 EKG read by computer shows sinus bradycardia, otherwise normal ECG.  

In October 2002, the Veteran underwent a VA exercise stress test.  The test involved continuous electrocardiographic monitoring and frequent monitoring of blood pressure using an external cuff during the exercise and recovery period.  The Veteran tolerated the procedure well and no complications were apparent.  The findings were a normal study, which was negative for ischemia, negative for angina, and for which his functional capacity was appropriate for his age. 

March 2003 private treatment records note a questionable history of myocardial infarction in 1994, and that the Veteran reported he was evaluated for chest pain and was told it was noncardiac in origin.  The record reports that, currently the Veteran denies chest pain, dyspnea on exertion paroxysmal nocturnal dyspnea, or orthoimea.  Examination of the heart revealed regular rate and rhythm with grade I/VI systolic murmur left upper sternal border.  A portable chest X-ray showed the heart to be normal in size.

May 2007 VA treatment records show the Veteran endorsed a history of atherosclerotic cardiovascular disease.  The Board notes that various medical records throughout the appeal period report a history of "old myocardial infarction," "heart disease," and similar notations of history.

In April 2008, the Veteran experienced a sepsis infection during hospitalization for surgeries related to mandibular resection and neck reconstruction.  May 2008 records related to his hospitalization note that he had an episode of tachycardia on May 25, 2008 that resolved, and a chest X-ray showed that there was persistent moderate congestive heart failure with progression since May 4, 2008.  The impression was moderate congestive heart failure with slight progression since May 4, 2008, and increasing left pleural effusion and probably atelectasis left lower lobe.  The May 2008 treatment records also indicate an echocardiogram is noted to be a "technically difficult study" and shows a hyperdynamic left valve, some mitral regurgitation, and some tricuspid regurgitation.  The records also indicate that endocarditis was being considered in the treatment of his sepsis infection.

In a June 2009 VA diabetes mellitus examination, the Veteran denied symptoms of cardiac disease, and the examiner found no diagnosis of cardiovascular disease.

A September 2009 echocardiogram performed by VA shows a diagnosis of normal sinus rhythm and shows a normal ECG.  The report notes that when compared with the ECG of April 2008, there was no significant change.

A January 2011 VA examination report states that the Veteran claims that when he was admitted to W.G. Hospital in 1994 with severe hypertension, he was told that he had had a heart attack.  The report continues that a subsequent stress test was negative, no angioplasty, stenting or CABG was ever done, nor was a heart catheterization ever performed.   The examiner noted the normal results of the 2002 exercise stress test, and the questionable history of a heart attack in 1994.  The examiner explained that even though the "VA Problem List" shows "old myocardial infarction," this diagnosis was entered at the time of his first visit to the Huntington VAMC in September 2002, and was based solely on the Veteran s history, not on any objective evidence of ischemic heart disease.  The examiner reported that the Veteran takes no cardiac medication, has no angina, and up to the present time, has not been evaluated for ischemic heart disease since he has no symptoms that would suggest that diagnosis.  The examiner opined that there is no indication for a stress test or ejection fraction determination at this juncture.

An April 2012 VA primary care physician note states that the Veteran reported a squeezing chest pain off and on that is bilateral and can radiate to the jaw.  On examination, the heart had regular rate and rhythm without murmur.  The medication plan was to change hypertension medication to Atenolol for coronary artery disease.  The treatment plan was to order chest X-ray, electrocardiogram and stress test.  There is no indication that such tests were ever performed.

In September 2012 VA treatment, the Veteran denied arrhythmias, chest pain, dyspneas, edema, orthopnea, and palpitations.  A February 2013 VA treatment record notes that Atenolol was discontinued due to bradycardia.

In January 2014, the Veteran was treated at a private hospital for hip pain after a fall.  At the time, the Veteran denied any cardiac history.  He denied any symptoms of chest pain to suggest angina.  The record of such treatment noted his electrocardiogram showed a sinus rhythm with a rate of 76 per minute with left ventricular hypertrophy by voltage criteria but there were no significant ischemic, electrocardiographic changes.  

A January 2014 echocardiography report shows the left ventricle had an estimated ejection fraction of 50 to 55%.  The report concluded that the left ventricle cavity size was normal, the right ventricle was normal in size and function, and the left and right atria were normal.  The report noted that the study was technically limited and difficult, and difficult to evaluate wall motion.

In the July 2015 VA examination report, the examiner opined that the Veteran has never had a diagnosis of ischemic heart disease made by any physician.  The examiner reasoned that the Veteran has not undergone a heart catheterization, has never had percutaneous coronary intervention or a coronary artery bypass graft, does not have angina, nor does he take medication specific for ischemic heart disease or coronary artery disease.  The examiner noted that a stress test in November 2002 was normal; a May 2008 echocardiogram was normal with an ejection fraction of 70-80%; and a July 2012 electrocardiogram was also normal.  The examiner opined that as for the diagnosis of myocardial infarction entered into the "VA Problem List" at the time of his first VA clinic visit in 2002, that such diagnosis was based solely on the Veteran's statement that he had had a prior heart attack.  The examiner explained that in actuality, according to the Veteran during the current examination, he was seen in a hospital emergency room in 1989 at age 40 for chest pain radiating down his left arm.  The examiner noted that the Veteran was admitted and discharged in 3 days without a diagnosis and with his physician telling the Veteran he was not sure what had caused the pain.  The examiner reasoned that, had the pain been due to a myocardial infarction, the Veteran certainly would have been told and undoubtedly (given his young age of 40) would have undergone a heart catheterization to look for obstructing lesions.

Based on a review of the record, the Board finds that service connection for heart disease is not warranted.  A preponderance of the evidence shows that the Veteran does not have an ischemic heart disease disability.  Accordingly, the elements of a claim for service connection have not been established.

Here, the record establishes that heart disease was not manifest during service or within one year of separation from service.  Rather, the April 1970, November 1971 and April 1974 examinations disclosed that the heart was normal.  Heart disease was not noted during service.  In addition, the Veteran did not have characteristic manifestations sufficient to identify heart disease.  38 C.F.R. § 3.303(b).  His January 1972 complaint of left chest pain was attributed to pleuritis or anterior chest wall pain, and, thus, does not establish a manifestation of heart disease in service.  Similarly, another complaint of chest pain in service was attributed to anxiety, and the evidence indicates it was related to a lung infection.

With respect to a current heart disease disability, the Board finds the most probative evidence of record to be the VA medical examinations interpreting the Veteran's self-reported history and medical evidence.  The findings of these examinations are supported by the objective and specific echocardiograms, chest X-rays, findings of physical examinations, and the 2002 stress test.  

With respect to the January 1993 treatment for chest pain, and the Veteran's claim that he was told he had a heart attack, the Board acknowledges that the Veteran is competent to report that which he has been told.  However, the Board finds that the Veteran's reported history is unreliable.  The Veteran's statements in this regard are inconsistent.  In March 2003 private treatment, for instance, the Veteran reported that when he was evaluated for the 1993 chest pain, he was told it was noncardiac in origin.  As the Veteran's history is unreliable with respect to this occasion, the history reported by the Veteran that appears throughout the medical records to the effect that he has heart disease or an old myocardial infarction is not credible.

The Board acknowledges the evidence of a January 2014 electrocardiogram which showed left ventricular hypertrophy, however, the report noted that this was assessed per voltage criteria and that there were no significant ischemic changes.  The Board also acknowledges a left ventricle 50 to 55 percent ejection fraction shown on the January 2014.  That report noted that the left ventricle cavity size was normal.  The report also noted that the study was technically limited and difficult.  Additionally, the Board recognizes that a May 2008 X-ray shows moderate congestive heart failure.  This study was performed in the context of the Veteran's bout with a sepsis infection.  Furthermore, there is an April 2012 report of bilateral chest pain in VA treatment records, for which the VA physician changed medication relating to coronary artery disease.  

The Board assigns reduced probative weight to the foregoing evidence because each piece of evidence has associated with it, as described above, a reason to question the strength and accuracy of the finding.  More importantly, however, when this evidence is balanced against the numerous normal heart examinations, normal EKG's and ECG's, the normal stress test, the several VA examinations with negative findings, the greater probative weight is against a finding of a current heart disease during the appeal period.

Stated differently, the Veteran has presented lay evidence and some medical evidence establishing the presence of heart disease.  However, far more thorough examinations establish that he does not have heart disease to include ischemic heart disease.  The prior reports, generally unsupported, pale in significance with the complete test results.  To the extent that he may have had an episode in the past of congestive heart failure, such resolved.  Since the Board has determined that the Veteran does not have heart disease, it follows that such disability is unrelated to a service-connected disease or injury.

Because there is no current heart disease, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for heart disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


